Title: Stephen Higginson to John Adams, Jul. 1786
From: Higginson, Stephen
To: Adams, John


          
            
              Sir.
            
            

              Boston

               July 1786.
            
          

          Your obliging Letter of 18 Feby—I duly
            received. to me it is extraordinary, that having a common Interest in a commercial View,
            and a Rival in France equally dangerous to both, no Arrangements can be made between us
            and the British for our mutual safety and advantage. it is not uncommon for Individuals
            to sacrifice their Interest to gratify their resentment; but it does not often happen
            that States, especially such as have had long experience in the School of politics, are
            so much led away by resentful feelings. it must surely be much against their national
            Interest and Character, for the British to suffer the most important national advantages
            to be transferred from themselves to the French, when possessed of the means of
            preventing it with the greatest Ease.—It is very unfortunate for this State, that the
            narrow policy of Britain so much affects our two Fisheries, which are our principal
            support. take these Staples from us, and the Commerce of Massachusetts will sink to
            almost nothing. there is no State in the Union which suffers in any degree equal to this
            from the restrictions of Britain; these sufferings may however eventually produce great
            Good, by checking habits of luxury and dissipation, and teaching us the necessity of
            cultivating those of an opposite nature—we shall learn by experience that to be
            independent and happy, we must be industrious and frugal—The Act for regulating the
            Trade of foreigners in our parts, which passed the last year, was adopted with great
            Coolness, and met with much Opposition from Country Gentlemen. And finding that the
            States have not generally adopted similar restrictions, and that Rhode–Island and
            Hampshire have repealed their Acts of Navigation, our Court have this Session suspended
            ours. I have ever approved of the general principle of that Act, and wished that the
            Object of it might be attained; but convinced that many of the States would not be
            disposed to make a general restraining System, and persuaded that partial restrictions
            could not produce the desired effect upon the Conduct of Britain, I at first doubted the
            propriety of the measure. But as no great Evil can result from its continuance till the
            Fall, to prevent the appearance of versatility, to keep–up by our example the attention
            of the States to the Subject, and to enjoy the credit of having taken the Lead, in case
            the commercial Convention which is to be held in September should recommend its being
            made a general System, I should not have gone so far as to suspend it.—
          The ostensible Object of that Convention is the regulation of
            Commerce; but when I consider the Men who are deputed from New–York, Pennsylvania and
            Virginia, and the source from whence the proposition was made, I am strongly inclined to
            think political Objects are intended to be combined with commercial, if they do not
            principally engross their Attention. there will be from New–York, Mr. Duane, Mr. Hamilton, Mr. Chancellor Livingston—from Pennsylvania Mr. Robert Morris, Mr. Fitzsimmons,
              Mr. George Clymer—from Virginia Mr. Randolph, Mr. Maddison, Judge Jones, and several
            others from those States of like political principles and characters. the Measure
            appears to have originated in Virginia and with Mr.
            Maddison. The Men I have mentioned are all of them esteemed great Aristocrats, and their
            Constituents know that such is their Character—few of them have been in the commercial
            line, nor is it probable they know or care much about commercial Objects—
          As this State from the nature and variety of its Trade, is more
            likely to be affected by general commercial Arrangements, than any other of the States,
            some persons have been appointed to represent it in the proposed Convention; they are
              Mr. Lowell, Mr. Dana, Mr. Gerry, Mr. Theo: Parson, Mr. George Cabot, Mr. Sullivan and
            myself. If it be practicable to effect a general regulation of Trade, and to harmonize
            the apparently variant Interests of the States, it will probably be done by the
            Convention—I shall be very happy to have it effected, as we may then make an impression
            upon the British favorable to our Views: but this I rather hope than expect.—If the
            British are not blind to their own Interests, or unduly wedded to their own Opinions,
            they will seriously view the Arrangements of France to supply us with their Manufactures
            and receive our Oil and Ashes in return—the Object of the proposed Convention, and the
            dispostion in the States from which it results, ought also to engage their
            Attention.
          Mr. Barrett has returned from France
            with a Contract for Oil, which can not be complied with. the terms might do should the
            price of Oil remain here as at present; but that can not probably be the case.—the
            British by reducing the duty in their ports, might immediately produce a great increase
            of the price here; and principles of policy would lead them perhaps to do it, as they
            wish no doubt to prevent such a Connection between us and France. But the present price
            cannot long remain, as it is insufficient to support the Fishery for any length of time,
            unless we should have more than common success in getting Oil. It must from some cause
            or other, be rendered more valuable to those who take it, or the quantity taken will
            diminish in a few years to nothing.—If the French are really desirous of such an
            intercourse, they must leave the Business free from the Embarrassments of such
            Contracts. it is now our Interest to carry our Oil to their ports, even though we must
            receive their Exports in return; and while that is the case, we shall certainly repair
            thither for a Market—but if any new Event turns up, that shall open a better Market, we
            shall cease to supply them with Oil. few Men can be found so adventurous, as to enter
            into a Contract like that Mr. Barrett has brought Over,
            there are too many Contingencies which may render it ruinous to whoever may engage in
            it; and should any be so hardy as to do it, the French could not in the case I before
            mentioned depend on a permanent Supply. Those who contracted with them might persist in
            their Endeavours to comply with their Contract to their own ruin, but the supply must
            inevitably fail, or greater encouragement be given. I wish the French may open their
            ports to receive our Oil, on terms at least as good as those stated in Mr. Barrett’s Contract; it would have a happy effect on our
            Whale-Fishery. this is however not to be expected, the influence of their own Company at
              St. John de Luz will probably
            be against it, beside the opposition it may meet with from other Quarters.—
          Our Cod-Fishery has not been so successful this year as the last,
            the first Fares were very small in general; and as the Fish then caught is much more
            valuable than that taken at other Seasons, it will materially affect the years Work.
          As the British are extremely vigilant to discover any improprieties
            in our Conduct, and when they find any, are industrious in heightening them by
            colourings of their own, I now inclose you the original papers of a Case in which their
            Officers in Dominica have acted a part so mean and base, so repugnant to every Idea of
            liberality or Justice, as I think will much exceed any thing that has happened in this
            Country. the papers are genuine and official, their authenticity can not be denied; and
            there is nothing in the Capts. or Mates depositions, taken
            since their return, that much militates with the official papers. these papers may be of
            some use to you, they will at least shew as great an eagerness to injure on their parts,
            as we have ever discovered. Should there be any complaint of the Seizure of a Vessel in
            Martha’s Vineyard belonging to Stanton Hazard, I can say that it was for a real breach
            of our Acts of Trade; though it would have savoured of ill nature, had it not been done
            by the Owners of this same Schr. Edgar-Town from resentment,
            and by way of Retaliation. Capt. Hazard had put on board his
            Vessel at New-London a parcel of Rum, and a quantity of Sperm Oil purchased at Newport,
            which was going to Nova-Scotia for the purpose of saving the Duty, and receiving the
            Bounty in England. the Capt. at the Vineyard purchased a
            whale Boat to carry with him to Nova-Scotia, that he might appear like a Whale-man, and
            he sold some Rum to pay for her. by our Acts he forfeited his Vessel and Cargo for
            selling Goods without entering, and by taking our Manufactures on board a British
            Vessel. having had the adjustment of this matter for one of the Owners of the Oil, we
            came to the knowledge of the facts.—
          Large quantities of Oil have been purchased here and sent to
            Nova-Scotia, there shipped for England, and the Duty and Bounty both saved to the
            Shippers. vast quantities of Lumber &c have also been bought in the eastern
            parts of this State, and shipped to the West-Indies as the produce of NovaScotia. It is
            in this way that Mr. Brook Watson and others have imposed
            upon the British Ministry; and this is one of the Evils that resulted from our
            Navigation Act. the force of our Government is not sufficient, to prevent our people
            from supplying the British, just at the Boundaries between us and them they take the
            Lumber from Massachusetts, and lade it in Nova-Scotia; it is of course cleared from
            thence, and has the appearance of being the produce of that province. this kind of Trade
            has much increased, since the Navigation Act excluded the British from our ports—our
            eastern people say they must do it or starve, and defy our Government to prevent them.
            while this and other ports were open to them, and the British were allowed to take our
            exports from hence, they preferred generally taking their Cargo’s here, for they could
            buy cheaper and make payments easier; and it was not then so easy for them to pass off
            our Lumber &c. in the W: I: as the produce of Nova-Scotia, nor could the
            Ministry in that case have been so easily deceived.—
          By the accounts which our Fisherman give, the French have very much
            increased their Cod-Fishery this year—those of ours who have Fished on the Banks of
            Newfoundland say, they never saw so many French Vessels on the Banks, not even before
            the War.—
          There is a late regulation of the French, which requires, that such
            of our Vessels as are intended for their Islands, shall take Certificates from their
            Consuls or Agents here. the reason assigned is, to ascertain the Flag, and prevent their
            Subjects in the Islands from injury, by making advances to those who may assume the
            American Flag for the purpose of gaining a Credit. this does not appear to me to be even
            a good ostenible reason. I have no Idea that our reputation for solidity or punctuality
            is better than that of the British, I should be much gratified if I could believe it to
            be equal to that of any Europeans, even with out good Allies. but it is not the course
            or custom of the Island Business, for advances to be made by the French either to us or
            the British; it is much more frequent that we leave property behind in their Islands;
            there are but very few instances in which advances have been asked for by us, and still
            fewer in which they have been made.—their Object may be to prevent the British under the
            American Flag, supplying their Islands in any degree with Fish; or it may be to
            strengthen the Idea of their partiality to and fondness for us, in permitting us to
            carry our Fish &c. to their Islands; and perhaps the measure may be adapted to
            effect both these purposes.—
          I like very well your Idea of promoting a more general intercourse
            between us and the French in the commercial way, there are many Articles we may draw
            from them with advantage, and they might beneficially receive some of our Exports, were
            they once accustomed to the use of them—such an intercourse, or the appearance of its
            taking place might also stimulate the British to act with more liberality
            toward us.—But I have seen such striking proofs of the superiority of the French in
            political Arrangements—we have such strong Evidence of their desire to create a weighty
            influence in this Country, by conferring or appearing to confer particular Obligations
            upon us as a people and by exciting in us a sense of gratitude for their favours and
            patronage, and fixing in us habits of obedience and implicit reliance upon their
            friendly intentions respecting us, that I confess myself inclined to examine critically
            the design and tendency of all their measures.—
          It is in my mind safest to be quite independent of all the Nations
            in Europe. we must make the most we can of them all, and when opportunity offers play
            one off against another. the present seems to be a good opening to do this in the way
            you suggest—perhaps the surest way of bringing the British to terms is, to appear fond
            of an intimate connexion with France, and determined to increase our Commerce with
            her.—but with their knowledge and address, the Effect may become much more extensive,
            and perhaps of a different nature from that we intended. The sanguine warmth, and the
            incaution which ever attends the inexperience of youth, may throw us into the Arms of
            France before we are aware of it. the regulation above alluded to may be a part of their
            System, calculated to prepare our minds for distant measures and Events, and adapted to
            create in us a strong sense of obligation, if not of our dependence upon them.—
          In our Treaty of Alliance made with them in 1778, they purposely
            introduced an Article, which was intended not to have any operation, or to appear of any
            importance, till the time of adjusting the terms when peace should arrive—it was
            constructed to give them the right of determining, whether our Independence should by
            the Treaty of Peace be explicitly acknowledged, or be only implicitly admitted and
            guarantied by themselves. you and Mr. Jay best know, how
            they were deprived of the advantage they expected to derive from that article.—when,
            therefore we attempt to practice a political finesse with a Nation, so very extensive in
            their Views, and so subtile in their measures as the French, it must be done with the
            greatest caution. having a full knowledge of the Subject, and entering into their most
            distant intentions, you can assume an appearance of intimate friendship without danger.
            few men however for want of information and knowledge of the World can do this, still
            less the body of a people like ours. much time, and many favorable circumstances are
            necessary to make impressions on the public mind, and when effected, it is not easy to
            erase them. we have now, as a people, strong prepossessions in favour of the French, and
            against the British. every little circumstance is made the most of, to increase our
            fondness for and dependence upon the one, and to rouse our resentment against the other.
            political Considerations may make these kind of prejudices useful to a certain degree,
            but there is in my mind danger of their being carried too far. from an undue attachment
            to, and reliance upon the one, we may be in danger of future political Embarrassments;
            or by indulging too far our resentment against the other Nation, we may precipitate
            ourselves into a War. the nature of our individual Governments effectually prevent our
            practising any Refinements in politics; and the fœderal one has not yet acquired any
            Energy, it has scarcely the form or appearance of a Government.—
          Our General Court have this Session passed an Act granting to
            Congress the supplementary Aid, required by the System of March 1783. —the Impost was
            before granted, but as the latter is expected to yield enough to pay the Interest on the
            foreign Debt, the former is to be paid only in facilities, or Certificates of Interest
            due to the Holders. this is short of the recommendation of Congress, and it is making in
            effect a difference between the foreign and domestic Creditor; the former will receive
            the full Sum due in Specie, the latter will have nothing but paper which will much
            depreciate. as there is in reason no distinction between them, the necessity of the case
            alone is urged in support of the difference made; they tell you that they are disposed,
            but have not Ability to pay both according to Contract.— But even this can not be
            obtained from all the States, and I very much doubt whether the System of March ever
            becomes an operative one. it is not the desire of all the States to have any System
            adopted, that shall take from them any portion of their property; nor is it in my mind
            probable, they will permit such an one to operate, till such Events shall overtake them,
            as may probably, prevent its answering the intended purpose, that of increasing the
            dignity and Energy of the fœderal Government, and establishing the public Credit.—
          The habits of indolence and dissipation contracted during the War,
            are very much against our making a right improvement of the advantages we have in
            possession. the people at large have for several years lived in a manner much more
            expensive and luxurious, than they have Ability to support, and their Ideas can not now
            be brought to comport, with their real situation and means of living. hence, there is
            nothing they now so much dread, as the parting with any portion of that property, the
            whole of which they feel to be incompetent to satisfy their Desires. this is an Evil it
            is true, which will work its own Cure; and was there force in our Government to compel
            the payments of Taxes, the Cure might be accelerated.—but in our situation, without
            Energy and without any Funds beside what may be drawn from the people by Taxes, it is a
            serious and important Question, whether our Government may not get unhinged, and a
            revolution take place, before the Cure be effected, and the people at large discover,
            that to secure their liberties and the great bulk of their property, a certain portion
            of the latter must be parted with. we appear to be verging fast to a Crisis—a change of
            Ideas and measures must soon happen, either from conviction or from necessity; when it
            does take place, I hope it will be for the better; it will then behove every man of
            property and influence to aim at giving the Tide a right direction.—
          From the complexion of your last Letters, we have no great prospect
            of obtaining any relief from Britain, nor any security against the Barbary Corsairs.
            reports have often appeared in the papers; that buoyed up the hopes of those who have no
            better source of information. Should any thing new turn up, I will thank you to give me
            such information as you may think proper.—
          With due respect I have the honour to be your / Excellency’s very
              hume. Servant.—

          
            
              Stephen Higginson
            
          
        